EXHIBIT 12.1 RATIO OF EARNINGS TO FIXED CHARGES We have computed the ratio of earnings to fixed charges for each of the following periods on a consolidated basis. For purposes of computing the ratio of earnings to fixed charges, “earnings” consist of pretax income (loss) from continuing operations before adjustment for noncontrolling interests in consolidated subsidiaries or income or loss from equity investees, plus distributed income of equity investees, plus fixed charges (excluding capitalized interest). “Fixed charges” represent interest incurred (whether expensed or capitalized), amortization of debtissue costs and discount,and that portion of rental expense on operating leases deemed to be the equivalent of interest. You should read the ratio of earnings to fixed charges in conjunction with our consolidated financial statements that are incorporated by reference in this prospectus. Year ended December 31, (Dollars in millions) EARNINGS: Income (loss) before income taxes $ $ $ ) $ $ Deduct income from equity investees ) Add distributed income of equity investees Less capitalized interest ) Add fixed charges $ $ $ ) $ $ FIXED CHARGES: Interest expense, net of capitalized amounts $ Capitalized interest Interest portion of rental expense Total Fixed Charges $ RATIO OF EARNINGS TO FIXED CHARGES (a) (a) For the year ended December31, 2012, Helix recorded a loss. As a result, Helix’s ratio coverage was less than 1:1. Helix would have needed to generate additional earnings of $123.1 million in 2012 to achieve coverage of 1:1 in that year.
